DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/0093200 A1 to Mohapatra et al. in view of U.S Pub. No. 2019/0163271 A1 to Heubel

HMD device 100) operation system comprising: 
an accelerometer (Sensors 108) coupled to headgear and configured to detect an orientation of the headgear (“...The protective system 102 may comprise suitable logic, interfaces, and/or code that may be configured to determine a risk-level of a potential injury to the user from a component, such as the optical unit 122, of the HMD device 100, based on the sensor input from the plurality of sensors 108 and identification of a situational state in the proximity of the user. The protective system 102 may include the processor 114, the actuator 116, and the plurality of protective mechanisms 118...The processor 114 may be configured to identify a situational state of a user of the HMD device 100 within a proximity of the user, based on sensor input received from the plurality of sensors 108. The processor 114 may be configured to determine whether to deploy a protective mechanism of the plurality of protective mechanism 118 or not based on the identified situational state of the user of the HMD device 100 and the determined risk-level. In accordance with an embodiment, the processor 114 may execute a set of instructions stored in the memory 110. 204. Examples of the processor 114 may include, but are not limited to a microprocessor, a graphics processing unit (GPU), a Reduced Instruction Set Computing (RISC) processor, an Application-Specific Integrated Circuit (ASIC) processor, a Complex Instruction Set Computing (CISC) processor, and/or other special-purpose hardware processors or control circuitry...The plurality of sensors 108 may comprise suitable logic, circuitry, interfaces, and/or code that may be configured to. The plurality of sensors 108 may include a time-of-flight (ToF) camera, a gyroscope, a location sensor, an accelerometer, and a microphone. In some embodiments, other sensors may be integrated as a sensor hub in the HMD device 100. Other examples of the plurality of sensors 108 may include, but are not limited to, a proximity sensor, an image sensor, a temperature sensor, a humidity sensor, or a smell sensor... At 604, sensor input from the plurality of sensors 108 may be received. At 606, a situational state of a user of the HMD device within a proximity of the user, may be identified based on the received sensor input. The processor 114 may be configured to receive the sensor input from the plurality of sensors 108. An example of at least one sensor of the plurality of sensors 108 may be the ToF camera 210 (FIG. 2)...” paragraphs 0021/0022/0027/0049); 
Actuator 116/Retract Mechanism 506) coupling an extending portion of the headgear to a main body of the headgear, wherein the actuator is configured to extend the extending portion away from the main body of the headgear and retract the extending portion toward the main body of the headgear (“...In accordance with an embodiment, the plurality of protective mechanisms may include a retract mechanism. The protective system may be configured to control the actuator to retract the component of the HMD device by the retract mechanism to mitigate injury to the user from the component of the HMD device, based on the identified situational state and the determined risk-level. The component of the HMD device may correspond to an optical unit positioned to face at least one eye of the user... The processor 114 may be configured to control the actuator 116 to deploy the selected protective mechanism to mitigate injury to the user from the component of the HMD device 100, based on the identified situational state and the determined risk-level. The processor 114 may be configured to control the actuator 116 to retract the component of the HMD device 100 by the retract mechanism to mitigate injury to the user from the component of the HMD device 100, based on the identified situational state and the determined risk-level. The processor 114 may be configured to control the actuator 116 to deploy the customized airbag to mitigate injury to the user from the component of the HMD device 100, based on the identified situational state and the determined risk-level... The retract mechanism 506 may be mounted within the third housing 206. In accordance with an embodiment, the retract mechanism 506 may be a spring-like mechanism that is capable of retraction and extension of one or more components, such as the optical unit 122, of the HMD device 100 based on a retract mechanism deploy signal received from the processor 114. The processor 114 may be configured to control the actuator 116 to retract the one or more components, such as the optical unit 122, of the HMD device 100 using the retract mechanism 506 to mitigate a potential injury to a user from the one or more components, such as the optical unit 122, of the HMD device 100. In some embodiments, the retract mechanism 506 may be mounted within the first housing 202. In such embodiments, the third housing 206 may be retracted within the first housing 202. In accordance with an embodiment, the processor 114 may be configured to control the actuator 116 to extend the retracted component based on user input or based on the identified situational state and the determined risk-level as no risk...At 612, an actuator (e.g., the actuator 116) may be controlled to deploy the selected protective mechanism to mitigate injury to the user from the component of the HMD device, based on the identified situational state and the determined risk-level. In accordance with an embodiment, the processor 114 may be configured to determine, whether to output a warning signal or control the actuator (e.g., the actuator 116) to deploy the selected protective mechanism, based on the computed distance between the moving object and the HMD device and the likelihood of the contact of the moving object with the HMD device 100...” paragraphs 0015/0035/0046/0053); and 
wherein the machine-readable instructions are configured to cause the processor to: 
receive an indication of the orientation of the headgear from the accelerometer (“...The protective system 102 may comprise suitable logic, interfaces, and/or code that may be configured to determine a risk-level of a potential injury to the user from a component, such as the optical unit 122, of the HMD device 100, based on the sensor input from the plurality of sensors 108 and identification of a situational state in the proximity of the user. The protective system 102 may include the processor 114, the actuator 116, and the plurality of protective mechanisms 118...The processor 114 may be configured to identify a situational state of a user of the HMD device 100 within a proximity of the user, based on sensor input received from the plurality of sensors 108. The processor 114 may be configured to determine whether to deploy a protective mechanism of the plurality of protective mechanism 118 or not based on the identified situational state of the user of the HMD device 100 and the determined risk-level. In accordance with an embodiment, the processor 114 may execute a set of instructions stored in the memory 110. 204. Examples of the processor 114 may include, but are not limited to a microprocessor, a graphics processing unit (GPU), a Reduced Instruction Set Computing (RISC) processor, an Application-Specific Integrated Circuit (ASIC) processor, a Complex Instruction Set Computing (CISC) processor, and/or other special-purpose hardware processors or control circuitry...The plurality of sensors 108 may comprise suitable logic, circuitry, interfaces, and/or code that may be configured to. The plurality of sensors 108 may include a time-of-flight (ToF) camera, a gyroscope, a location sensor, an accelerometer, and a microphone. In some embodiments, other sensors may be integrated as a sensor hub in the HMD device 100. Other examples of the plurality of sensors 108 may include, but are not limited to, a proximity sensor, an image sensor, a temperature sensor, a humidity sensor, or a smell sensor... At 604, sensor input from the plurality of sensors 108 may be received. At 606, a situational state of a user of the HMD device within a proximity of the user, may be identified based on the received sensor input. The processor 114 may be configured to receive the sensor input from the plurality of sensors 108. An example of at least one sensor of the plurality of sensors 108 may be the ToF camera 210 (FIG. 2)...” paragraphs 0021/0022/0027/0049); 
determine an instruction to send to the actuator based on the indication of the orientation of the headgear, wherein the instruction is configured to cause the actuator to extend the extending portion away from the main body of the headgear or retract the extending portion toward the main body of the headgear/send the instruction to the actuator (“...In accordance with an embodiment, the plurality of protective mechanisms may include a retract mechanism. The protective system may be configured to control the actuator to retract the component of the HMD device by the retract mechanism to mitigate injury to the user from the component of the HMD device, based on the identified situational state and the determined risk-level. The component of the HMD device may correspond to an optical unit positioned to face at least one eye of the user... The processor 114 may be configured to control the actuator 116 to deploy the selected protective mechanism to mitigate injury to the user from the component of the HMD device 100, based on the identified situational state and the determined risk-level. The processor 114 may be configured to control the actuator 116 to retract the component of the HMD device 100 by the retract mechanism to mitigate injury to the user from the component of the HMD device 100, based on the identified situational state and the determined risk-level. The processor 114 may be configured to control the actuator 116 to deploy the customized airbag to mitigate injury to the user from the component of the HMD device 100, based on the identified situational state and the determined risk-level... The retract mechanism 506 may be mounted within the third housing 206. In accordance with an embodiment, the retract mechanism 506 may be a spring-like mechanism that is capable of retraction and extension of one or more components, such as the optical unit 122, of the HMD device 100 based on a retract mechanism deploy signal received from the processor 114. The processor 114 may be configured to control the actuator 116 to retract the one or more components, such as the optical unit 122, of the HMD device 100 using the retract mechanism 506 to mitigate a potential injury to a user from the one or more components, such as the optical unit 122, of the HMD device 100. In some embodiments, the retract mechanism 506 may be mounted within the first housing 202. In such embodiments, the third housing 206 may be retracted within the first housing 202. In accordance with an embodiment, the processor 114 may be configured to control the actuator 116 to extend the retracted component based on user input or based on the identified situational state and the determined risk-level as no risk...At 612, an actuator (e.g., the actuator 116) may be controlled to deploy the selected protective mechanism to mitigate injury to the user from the component of the HMD device, based on the identified situational state and the determined risk-level. In accordance with an embodiment, the processor 114 may be configured to determine, whether to output a warning signal or control the actuator (e.g., the actuator 116) to deploy the selected protective mechanism, based on the computed distance between the moving object and the HMD device and the likelihood of the contact of the moving object with the HMD device 100...” paragraphs 0015/0035/0046/0053).  
Mohapatra does not explicitly teach a controller communicatively coupled to the accelerometer and the actuator, wherein the controller comprises a processor and a memory, wherein the memory is configured to store machine-readable instructions.
Hubel teaches a controller communicatively coupled to the accelerometer and the actuator, wherein the controller comprises a processor and a memory, wherein the memory is configured to store machine-readable instructions (figures 1/4/5 Processors 112/480/580, Memories 114/481/581, Sensors 122/423/523, Actuators 118/431/520).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of 

As to claim 16, Mohapatra teaches an interactive helmet comprising: 
a main body (HMD device 100); 
a motion sensor (Sensors 108) configured to detect an orientation of the interactive helmet (“...The protective system 102 may comprise suitable logic, interfaces, and/or code that may be configured to determine a risk-level of a potential injury to the user from a component, such as the optical unit 122, of the HMD device 100, based on the sensor input from the plurality of sensors 108 and identification of a situational state in the proximity of the user. The protective system 102 may include the processor 114, the actuator 116, and the plurality of protective mechanisms 118...The processor 114 may be configured to identify a situational state of a user of the HMD device 100 within a proximity of the user, based on sensor input received from the plurality of sensors 108. The processor 114 may be configured to determine whether to deploy a protective mechanism of the plurality of protective mechanism 118 or not based on the identified situational state of the user of the HMD device 100 and the determined risk-level. In accordance with an embodiment, the processor 114 may execute a set of instructions stored in the memory 110. 204. Examples of the processor 114 may include, but are not limited to a microprocessor, a graphics processing unit (GPU), a Reduced Instruction Set Computing (RISC) processor, an Application-Specific Integrated Circuit (ASIC) processor, a Complex Instruction Set Computing (CISC) processor, and/or other special-purpose hardware processors or control circuitry...The plurality of sensors 108 may comprise suitable logic, circuitry, interfaces, and/or code that may be configured to. The plurality of sensors 108 may include a time-of-flight (ToF) camera, a gyroscope, a location sensor, an accelerometer, and a microphone. In some embodiments, other sensors may be integrated as a sensor hub in the HMD device 100. Other examples of the plurality of sensors 108 may include, but are not limited to, a proximity sensor, an image sensor, a temperature sensor, a humidity sensor, or a smell sensor... At 604, sensor input from the plurality of sensors 108 may be received. At 606, a situational state of a user of the HMD device within a proximity of the user, may be identified based on the received sensor input. The processor 114 may be configured to receive the sensor input from the plurality of sensors 108. An example of at least one sensor of the plurality of sensors 108 may be the ToF camera 210 (FIG. 2)...” paragraphs 0021/0022/0027/0049); 
a plurality of extending portions (“...The plurality of protective mechanisms 118 may include a retract mechanism, a detachment mechanism, a customized airbag, a tubular structure, and/or a warning signal output. The plurality of protective mechanisms 118 are shown and described, for example, in FIG. 5...” paragraphs 0024/0043-0047); 
a plurality of actuators (Actuator 116/Retract Mechanism 506), wherein each actuator of the plurality of actuators couples a respective extending portion of the plurality of extending portions to the main body of the interactive helmet, wherein each actuator of the plurality of actuators is configured to extend the respective extending portion away from the main body of the interactive helmet or retract the respective extending portion toward the main body of the interactive helmet (“...In accordance with an embodiment, the plurality of protective mechanisms may include a retract mechanism. The protective system may be configured to control the actuator to retract the component of the HMD device by the retract mechanism to mitigate injury to the user from the component of the HMD device, based on the identified situational state and the determined risk-level. The component of the HMD device may correspond to an optical unit positioned to face at least one eye of the user... The processor 114 may be configured to control the actuator 116 to deploy the selected protective mechanism to mitigate injury to the user from the component of the HMD device 100, based on the identified situational state and the determined risk-level. The processor 114 may be configured to control the actuator 116 to retract the component of the HMD device 100 by the retract mechanism to mitigate injury to the user from the component of the HMD device 100, based on the identified situational state and the determined risk-level. The processor 114 may be configured to control the actuator 116 to deploy the customized airbag to mitigate injury to the user from the component of the HMD device 100, based on the identified situational state and the determined risk-level... The retract mechanism 506 may be mounted within the third housing 206. In accordance with an embodiment, the retract mechanism 506 may be a spring-like mechanism that is capable of retraction and extension of one or more components, such as the optical unit 122, of the HMD device 100 based on a retract mechanism deploy signal received from the processor 114. The processor 114 may be configured to control the actuator 116 to retract the one or more components, such as the optical unit 122, of the HMD device 100 using the retract mechanism 506 to mitigate a potential injury to a user from the one or more components, such as the optical unit 122, of the HMD device 100. In some embodiments, the retract mechanism 506 may be mounted within the first housing 202. In such embodiments, the third housing 206 may be retracted within the first housing 202. In accordance with an embodiment, the processor 114 may be configured to control the actuator 116 to extend the retracted component based on user input or based on the identified situational state and the determined risk-level as no risk...At 612, an actuator (e.g., the actuator 116) may be controlled to deploy the selected protective mechanism to mitigate injury to the user from the component of the HMD device, based on the identified situational state and the determined risk-level. In accordance with an embodiment, the processor 114 may be configured to determine, whether to output a warning signal or control the actuator (e.g., the actuator 116) to deploy the selected protective mechanism, based on the computed distance between the moving object and the HMD device and the likelihood of the contact of the moving object with the HMD device 100...” paragraphs 0015/0035/0046/0053); and 
wherein the machine-readable instructions are configured to cause the processor to receive an indication of the orientation of the interactive helmet from the motion sensor (paragraphs 0021/0022/0027/0049), and cause an actuator of the plurality of actuators to extend an extending portion of the plurality of extending portions away from the main body of the interactive helmet or retract the extending portion toward the main body of the interactive helmet based on the orientation of the interactive helmet (“...In accordance with an embodiment, the plurality of protective mechanisms may include a retract mechanism. The protective system may be configured to control the actuator to retract the component of the HMD device by the retract mechanism to mitigate injury to the user from the component of the HMD device, based on the identified situational state and the determined risk-level. The component of the HMD device may correspond to an optical unit positioned to face at least one eye of the user... The processor 114 may be configured to control the actuator 116 to deploy the selected protective mechanism to mitigate injury to the user from the component of the HMD device 100, based on the identified situational state and the determined risk-level. The processor 114 may be configured to control the actuator 116 to retract the component of the HMD device 100 by the retract mechanism to mitigate injury to the user from the component of the HMD device 100, based on the identified situational state and the determined risk-level. The processor 114 may be configured to control the actuator 116 to deploy the customized airbag to mitigate injury to the user from the component of the HMD device 100, based on the identified situational state and the determined risk-level... The retract mechanism 506 may be mounted within the third housing 206. In accordance with an embodiment, the retract mechanism 506 may be a spring-like mechanism that is capable of retraction and extension of one or more components, such as the optical unit 122, of the HMD device 100 based on a retract mechanism deploy signal received from the processor 114. The processor 114 may be configured to control the actuator 116 to retract the one or more components, such as the optical unit 122, of the HMD device 100 using the retract mechanism 506 to mitigate a potential injury to a user from the one or more components, such as the optical unit 122, of the HMD device 100. In some embodiments, the retract mechanism 506 may be mounted within the first housing 202. In such embodiments, the third housing 206 may be retracted within the first housing 202. In accordance with an embodiment, the processor 114 may be configured to control the actuator 116 to extend the retracted component based on user input or based on the identified situational state and the determined risk-level as no risk...At 612, an actuator (e.g., the actuator 116) may be controlled to deploy the selected protective mechanism to mitigate injury to the user from the component of the HMD device, based on the identified situational state and the determined risk-level. In accordance with an embodiment, the processor 114 may be configured to determine, whether to output a warning signal or control the actuator (e.g., the actuator 116) to deploy the selected protective mechanism, based on the computed distance between the moving object and the HMD device and the likelihood of the contact of the moving object with the HMD device 100...” paragraphs 0015/0035/0046/0053).  
Mohapatra does not explicitly teach a controller communicatively coupled to the motion sensor and the plurality of actuators, wherein the controller comprises a processor and a memory, wherein the memory is configured to store machine-readable instructions.
figures 1/4/5 Processors 112/480/580, Memories 114/481/581, Sensors 122/423/523, Actuators 118/431/520).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Mohapatra with the teaching of Hubel because the teaching of Hubel would improve the system of Mohapatra by providing a technique for seamlessly communicating between the devices.

As to claim 18, Mohapatra teaches the interactive helmet of claim 16, wherein the machine-readable instructions are configured to cause the processor to receive a first indication of a first orientation of the interactive helmet from the motion sensor, and cause a first actuator of the plurality of actuators to extend a first extending portion of the plurality of extending portions away from the main body of the interactive helmet (Actuator 116)  and cause a second actuator of the plurality of actuators to retract a second extending portion of the plurality of extending portions toward the main Retract Mechanism 506).

As to claim 19, Mohapatra teaches the interactive helmet of claim 18, wherein the machine-readable instructions are configured to cause the processor to receive a second indication of a second orientation of the interactive helmet from the motion sensor, and cause the first actuator to retract the first extending portion toward the main body of the interactive helmet (Retract Mechanism 506) and cause the second actuator to extend the second extending portion away from the main body of the interactive helmet based on the second orientation of the interactive helmet (Actuator 116) .  


Claims 1, 5, 6 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/00019236 A1 to Schillings in view of U.S Pub. No. 2019/0163271 A1 to Heubel

As to claim 1, Schillings teaches a headgear (Motion-Controlled Headset 102) operation system comprising: 
Motion Sensor 108) coupled to headgear and configured to detect an orientation (Rotation 126) of the headgear (“...At a first time 212, the user 104 initiates a rotation 126 of the head 106. The motion 110 is detected by the motion sensor 108, and the visual controller 204 identifies a displacement 206, opposite the motion 126, that causes the visual 114 to maintain a physical position relative to a stationary reference point 208. For example, a five-degree clockwise rotation of the head 106 may be offset by a five-degree counterclockwise rotation of the display 112, relative to a center axis. The visual controller 204 engages the visual displacer 202, and the visual displacer 202 displaces the visual 114 according to the displacement 206 (e.g., rotating the display 112 five degrees within the headset 102) to maintain the physical position of the visual 114 relative to the stationary reference point 208. As a result, even though the head 106 of the user 104 has rotated clockwise, the offsetting counterclockwise rotation of the display 112 causes the content of the visual 114 to move relative to the line of sight 122 of the user 104 within the interior 118 of the headset 102, such that the content of the visual 114 moves relative to the eyes 120 of the user 104 in a manner that is consistent with the motion 110 of the user 104 (and in contrast with the example scenario 100 of FIG. 1, where the display 112 The example method 400 begins at 402 and comprises, using the motion sensor 108, detecting 404 a motion 110 of the headset 102. The example method 400 further comprises displacing 406 the physical position of the display 112, relative to a displacement 206 that, responsive to the motion 110 of the motion sensor 108, maintains a physical position of the visual 114 presented by the display 112 relative to a stationary reference point 208. The example method 400 further comprises, responsive to the visual generator 116 providing an updated visual 130 that reflects the motion 110 of the headset 102, applying 408 a displacement return 210 of the displacement 206 to the display 112 while presenting the updated visual 130. In this manner, the example method 400 of FIG. 4 causes the headset 102 to present the visual 114 in response to the motion 110 in accordance with the techniques presented herein, and so ends at 410....FIG. 6 is an illustration of an example scenario 600 featuring a variety of forms of motion 110 that a user 104 may initiate, and that may be detected by a motion sensor 108 of a headset 102. In this example scenario 600, the user 104 may initiate a movement of the head 106 along a pitch axis (e.g., rotating the head 106 forward and backward, such as nodding the head 106); a yaw axis (e.g., rotating the head 106 left and right); and a roll axis (e.g., tipping the head 106 left and right). The user 104 may also initiate various forms of translational motion, such as stretching up and down, as well as moving laterally forward, backward, left, and right. The headset 102 may detect any such motion of the head 106 or a subset thereof, and may respond accordingly with a displacement 206 of the display 112 to maintain a physical position of a visual 114 with respect to a stationary reference point 208. That is, the motion sensor 108 may detect the motion 110 as a motion type selected from a motion type set comprising a lateral translation; an axial translation; a sagittal translation; a lateral rotation; an axial rotation; and/or a sagittal rotation. Additionally, the visual displacer 202 may displace the physical position of the visual 114 according to the motion type of the motion detected by the motion sensor 108...” paragraphs 0031/0042/0049/0050); 
an actuator (Visual Displacers 202/ Rotary Actuators 802/806) coupling an extending portion of the headgear to a main body of the Displacement 206/Displacement Return 210) (“...FIG. 2 is an illustration of an example scenario 200 featuring a headset 102 that presents a visual 114 to a user 104 with a physical displacement of the visual 114 counter to motion 110 of the user 104 in accordance with the techniques presented herein. In this example scenario 200, the headset 102 features a display 112 within a headset interior 118 that is operatively coupled with a visual displacer 202 that is capable of displacing the physical position of the visual 114 presented by the display 112. As one example, the visual displacer 202 may comprise a set of actuators that, when engaged, move the display 112 in various directions, such as translation and/or rotation along X/Y/Z axes. The visual displacer 202 is controlled by a visual controller 204 based upon a motion sensor 108 that senses a motion 110 of the headset 102...At a first time 212, the user 104 initiates a rotation 126 of the head 106. The motion 110 is detected by the motion sensor 108, and the visual controller 204 identifies a displacement 206, opposite the motion 126, that causes the visual 114 to maintain a physical position relative to a stationary reference point 208. For example, a five-degree clockwise rotation of the head 106 may be offset by a five-degree counterclockwise rotation of the display 112, relative to a center axis. The visual controller 204 engages the visual displacer 202, and the visual displacer 202 displaces the visual 114 according to the displacement 206 (e.g., rotating the display 112 five degrees within the headset 102) to maintain the physical position of the visual 114 relative to the stationary reference point 208. As a result, even though the head 106 of the user 104 has rotated clockwise, the offsetting counterclockwise rotation of the display 112 causes the content of the visual 114 to move relative to the line of sight 122 of the user 104 within the interior 118 of the headset 102, such that the content of the visual 114 moves relative to the eyes 120 of the user 104 in a manner that is consistent with the motion 110 of the user 104 (and in contrast with the example scenario 100 of FIG. 1, where the display 112 and visual 114 remain stationary relative to the eyes 120 despite the motion 110 of the user 104, thereby creating a disconnect). Such displacement 206 of the visual 114 is also achieved even though the content of the visual 114 has not yet been updated to reflect the motion 110...As further illustrated in the example scenario 200 of FIG. 2, at a second time point 214 after the first time point 212, a visual generator 116 may provide an updated visual 130, rendered from a perspective where the content reflects the motion 110 of the user 104. The visual controller 204 may identify a displacement return 210 that returns the visual 114 to an initial position within the interior 118 of the headset 102 (e.g., if the visual 114 was initially presented from a center position, the displacement return 210 may be identified as a displacement that repositions the visual 114 to the center position). The visual controller 204 engages the visual displacer 202 to displace the visual 114 according to the displacement return 210, synchronous with the display 112 presenting the updated visual 130. That is, the perspective shift induced by the motion 110 of the head 106 of the user 104 is first achieved by the displacement 206; but following a delay 132 in which the visual generator 116 has completed the rendering of the updated visual 130, the perspective shift may now be integrated with the content of the visual 114, and the displacement return 210 may negate the initial displacement 206 of the visual 114. In this manner, the visual displacer 202 and the visual controller 204 coordinate to achieve a displacement 206 of the visual 114 of the display 112 in order to maintain, temporarily, the physical position of the visual 114 relative to a stationary reference point 208, and therefore reduce the perception of lag and the potential effects of motion sickness and vertigo, in accordance with the techniques presented herein...As a third variation of this second aspect, the application of the displacement 206 to the visual 114 may be achieved by many types of visual displacers 202. FIG. 8 presents an illustration of two such examples. As a first example 800, the display 112 may be mounted within a headset interior 118 using a set of actuators. A first set of linear actuators 802 may be connected to a set of lead screw 804 that linearly displace the display 112, such as pushing the display 112 to the left or to the right, in order to move the visual 114 to the left and/or right. A rotary actuator 806 may be applied to rotate the display 112 along an axis, such as a Y-axis rotation responsive to a roll rotation of the head 106 and headset 102. An extensive set of such actuators may achieve various kinds of displacement 206 of the display 112, and hence the visual 114. Multiple actuators may be used together, e.g., in a gimbal system that enables isolated and/or concurrent rotation of the display 112 around multiple axes. Some examples of actuators may include, e.g., a voice coil actuator; a stepper motor (which may also verify the physical position of the display 112 and the displacement 206 thereof); and/or a solenoid...A fourth aspect that may vary among implementations of the techniques presented herein involve a displacement return 210 of the displacement 206 of the visual 114. With some of the techniques presented herein, the displacement 206 of the visual 114 is only achievable over a limited range (e.g., the actuators and digital micromirror presented in the examples of FIG. 8 have a limited range of movement), and displacement 206 along a particular axis may reach the limit of the range of the displacement 206 and preclude further displacement 206. Moreover, because the displacement 206 is provided to maintain the position of the visual 114 only until the visual generator 116 updates the visual 114 to reflect the motion 110 of the user 104, maintaining the displacement 206 once the updated visual 130 has been provided may cause a deleterious effect of doubling the displacement 206 of the visual 114, thereby causing the visual 114 to move in the direction opposite the stationary reference point 208. For example, a clockwise rotation 2126 of the user's head by three degrees may be offset by displacing the display 112 by three degrees counterclockwise, thereby causing the visual 114 to maintain a physical position relative to the stationary reference point 208. However, the updated visual 130 also reflects a three-degree counterclockwise rotation of the content of the visual 114, such that applying both the updated visual 130 and the displacement 206 of the visual 114 results in the content appearing rotated not only six degrees counterclockwise with respect to the user's line of sight 122, but an anomalous rotation of three degrees counterclockwise with respect to the stationary reference point 208. Accordingly, a displacement return 210 may be applied to reverse the displacement 206 of the visual 114 as the updated visual 130 is presented...” paragraphs 0030-0032/0058/0067); and 
wherein the machine-readable instructions are configured to cause the processor to: 
receive an indication of the orientation of the headgear from the accelerometer (“...At a first time 212, the user 104 initiates a rotation 126 of the head 106. The motion 110 is detected by the motion sensor 108, and the visual controller 204 identifies a displacement 206, opposite the motion 126, that causes the visual 114 to maintain a physical position relative to a stationary reference point 208. For example, a five-degree clockwise rotation of the head 106 may be offset by a five-degree counterclockwise The example method 400 begins at 402 and comprises, using the motion sensor 108, detecting 404 a motion 110 of the headset 102. The example method 400 further comprises displacing 406 the physical position of the display 112, relative to a displacement 206 that, responsive to the motion 110 of the motion sensor 108, maintains a physical position of the visual 114 presented by the display 112 relative to a stationary reference point 208. The example method 400 further comprises, responsive to the visual generator 116 providing an updated visual 130 that reflects the motion 110 of the headset 102, applying 408 a displacement return 210 of the displacement 206 to the display 112 while presenting the updated visual 130. In this manner, the example method 400 of FIG. 4 causes the headset 102 to present the visual 114 in response to the motion 110 in accordance with the techniques presented herein, and so ends at 410....FIG. 6 is an illustration of an example scenario 600 featuring a variety of forms of motion 110 that a user 104 may initiate, and that may be detected by a motion sensor 108 of a headset 102. In this example scenario 600, the user 104 may initiate a movement of the head 106 along a pitch axis (e.g., rotating the head 106 forward and backward, such as nodding the head 106); a yaw axis (e.g., rotating the head 106 left and right); and a roll axis (e.g., tipping the head 106 left and right). The user 104 may also initiate various forms of translational motion, such as stretching up and down, as well as moving laterally forward, backward, left, and right. The headset 102 may detect any such motion of the head 106 or a subset thereof, and may respond accordingly with a displacement 206 of the display 112 to maintain a physical position of a visual 114 with respect to a stationary reference point 208. That is, the motion sensor 108 may detect the motion 110 as a motion type selected from a motion type set comprising a lateral translation; an axial translation; a sagittal translation; a lateral rotation; an axial rotation; and/or a sagittal rotation. Additionally, the visual displacer 202 may displace the physical position of the visual 114 according to the motion type of the motion detected by the motion sensor 108...” paragraphs 0031/0042/0049/0050); 
determine an instruction to send to the actuator based on the indication of the orientation of the headgear, wherein the instruction is configured to cause the actuator to extend the extending portion away from the main body of the headgear or retract the extending portion toward the main body of the headgear/send the instruction to the actuator (“...FIG. 2 is an illustration of an example scenario 200 featuring a headset 102 that presents a visual 114 to a user 104 with a physical displacement of the visual 114 counter to motion 110 of the user 104 in accordance with the techniques presented herein. In this example scenario 200, the headset 102 features a display 112 within a headset interior 118 that is operatively coupled with a visual displacer 202 that is capable of displacing the physical position of the visual 114 presented by the display 112. As one example, the visual displacer 202 may comprise a set of actuators that, when engaged, move the display 112 in various directions, such as translation and/or rotation along X/Y/Z axes. The visual displacer 202 is controlled by a visual controller 204 based upon a motion sensor 108 that senses a motion 110 of the headset 102...At a first time 212, the user 104 initiates a rotation 126 of the head 106. The motion 110 is detected by the motion sensor 108, and the visual controller 204 identifies a displacement 206, opposite the motion 126, that causes the visual 114 to maintain a physical position relative to a stationary reference point 208. For example, a five-degree clockwise rotation of the head 106 may be offset by a five-degree counterclockwise rotation of the display 112, relative to a center axis. The visual controller 204 engages the visual displacer 202, and the visual displacer 202 displaces the visual 114 according to the displacement 206 (e.g., rotating the display 112 five degrees within the headset 102) to maintain the physical position of the visual 114 relative to the stationary reference point 208. As a result, even though the head 106 of the user 104 has rotated clockwise, the offsetting counterclockwise rotation of the display 112 causes the content of the visual 114 to move relative to the line of sight 122 of the user 104 within the interior 118 of the headset 102, such that the content of the visual 114 moves relative to the eyes 120 of the user 104 in a manner that is consistent with the motion 110 of the user 104 (and in contrast with the example scenario 100 of FIG. 1, where the display 112 and visual 114 remain stationary relative to the eyes 120 despite the motion 110 of the user 104, thereby creating a disconnect). Such displacement 206 of the visual 114 is also achieved even though the content of the visual 114 has not yet been updated to reflect the motion 110...As further illustrated in the example scenario 200 of FIG. 2, at a second time point 214 after the first time point 212, a visual generator 116 may provide an updated visual 130, rendered from a perspective where the content reflects the motion 110 of the user 104. The visual controller 204 may identify a displacement return 210 that returns the visual 114 to an initial position within the interior 118 of the headset 102 (e.g., if the visual 114 was initially presented from a center position, the displacement return 210 may be identified as a displacement that repositions the visual 114 to the center position). The visual controller 204 engages the visual displacer 202 to displace the visual 114 according to the displacement return 210, synchronous with the display 112 presenting the updated visual 130. That is, the perspective shift induced by the motion 110 of the head 106 of the user 104 is first achieved by the displacement 206; but following a delay 132 in which the visual generator 116 has completed the rendering of the updated visual 130, the perspective shift may now be integrated with the content of the visual 114, and the displacement return 210 may negate the initial displacement 206 of the visual 114. In this manner, the visual displacer 202 and the visual controller 204 coordinate to achieve a displacement 206 of the visual 114 of the display 112 in order to maintain, temporarily, the physical position of the visual 114 relative to a stationary reference point 208, and therefore reduce the perception of lag and the potential effects of motion sickness and vertigo, in accordance with the techniques presented herein...As a third variation of this second aspect, the application of the displacement 206 to the visual 114 may be achieved by many types of visual displacers 202. FIG. 8 presents an illustration of two such examples. As a first example 800, the display 112 may be mounted within a headset interior 118 using a set of actuators. A first set of linear actuators 802 may be connected to a set of lead screw 804 that linearly displace the display 112, such as pushing the display 112 to the left or to the right, in order to move the visual 114 to the left and/or right. A rotary actuator 806 may be applied to rotate the display 112 along an axis, such as a Y-axis rotation responsive to a roll rotation of the head 106 and headset 102. An extensive set of such actuators may achieve various kinds of displacement 206 of the display 112, and hence the visual 114. Multiple actuators may be used together, e.g., in a gimbal system that enables isolated and/or concurrent rotation of the display 112 around multiple axes. Some examples of actuators may include, e.g., a voice coil actuator; a stepper motor (which may also verify the physical position of the display 112 and the displacement 206 thereof); and/or a solenoid...A fourth aspect that may vary among implementations of the techniques presented herein involve a displacement return 210 of the displacement 206 of the visual 114. With some of the techniques presented herein, the displacement 206 of the visual 114 is only achievable over a limited range (e.g., the actuators and digital micromirror presented in the examples of FIG. 8 have a limited range of movement), and displacement 206 along a particular axis may reach the limit of the range of the displacement 206 and preclude further displacement 206. Moreover, because the displacement 206 is provided to maintain the position of the visual 114 only until the visual generator 116 updates the visual 114 to reflect the motion 110 of the user 104, maintaining the displacement 206 once the updated visual 130 has been provided may cause a deleterious effect of doubling the displacement 206 of the visual 114, thereby causing the visual 114 to move in the direction opposite the stationary reference point 208. For example, a clockwise rotation 2126 of the user's head by three degrees may be offset by displacing the display 112 by three degrees counterclockwise, thereby causing the visual 114 to maintain a physical position relative to the stationary reference point 208. However, the updated visual 130 also reflects a three-degree counterclockwise rotation of the content of the visual 114, such that applying both the updated visual 130 and the displacement 206 of the visual 114 results in the content appearing rotated not only six degrees counterclockwise with respect to the user's line of sight 122, but an anomalous rotation of three degrees counterclockwise with respect to the stationary reference point 208. Accordingly, a displacement return 210 may be applied to reverse the displacement 206 of the visual 114 as the updated visual 130 is presented...” paragraphs 0030-0032/0058/0067).  
Schillings is silent with reference to a controller communicatively coupled to the accelerometer and the actuator, wherein the controller comprises a processor and a memory, wherein the memory is configured to store machine-readable instructions.
Hubel teaches a controller communicatively coupled to the accelerometer and the actuator, wherein the controller comprises a processor and a memory, wherein the memory is configured to store figures 1/4/5 Processors 112/480/580, Memories 114/481/581, Sensors 122/423/523, Actuators 118/431/520).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Schillings with the teaching of Hubel because the teaching of Hubel would improve the system of Schillings by providing a technique for seamlessly communicating between the devices.

As to claim 5, Schillings teaches the headgear operation system of claim 1, wherein the memory is configured to store a table (a lookup table) that maps the indication of the orientation of the headgear to the instruction to send to the actuator, and wherein the machine-readable instructions that are configured to cause the processor to determine the instruction to send to the actuator comprise querying the table and receiving the instruction from the table (“...As a first variation of this second aspect, the visual controller 204 may calculate the displacement 206, based upon the motion 110 reported by the motion sensor 108, many ways. As a first such example, the visual controller 204 may comprise an arithmetic unit, such as a processor, may calculate the displacement 206 based upon the motion 110 reported by the motion sensor 108 (e.g., comparing the motion 110 with the stationary reference point 208 and determining a displacement 206 that causes the visual 114 to maintain a physical position with respect to the stationary reference point 208). As a second such example, the visual controller 204 may comprise a lookup table that maps a set of coordinates identifying a motion 110 of the headset 102 to a displacement 206 to be applied to the visual 114. As a third such example, the visual controller 204 may comprise an amplifier, such as a set of transistors, operational amplifiers, and/or programmable logic devices (PLDs), which translate data received from the motion sensor 108 into a corresponding displacement 206...” paragraph 0056).

As to claim 6, Schillings teaches the headgear operation system of claim 1, wherein the headgear comprises a helmet (“...As a first variation of this first aspect, the techniques presented herein may be utilized with a variety of headsets 102, such as a helmet worn on the head 106; a pair of eyewear; a contact lens with an integrated display; and/or a projector that projects an image into an eye 120 of the user 104. Additionally, the headset 102 may interface with many types of visual generators 116, such as workstations, laptop and palmtop computers, In some cases (particularly if the headset 102 is enclosed, such as a helmet), a significant contrast boundary may exist between the brightly-lit display 112 and the interior 118 of the headset 102, and even as the physical position of the visual 114 remains constant, the relative motion of the edge of the display 112 relative to the eyes 120 of the user 104 and the interior of the headset 118 may be noticeable in the user's peripheral vision, and possibly distracting to the user 104...” paragraphs 0047/0062).  


a main body (Motion-Controlled Headset 102); 
a motion sensor (Motion Sensor 108) configured to detect an orientation of the interactive helmet (“...At a first time 212, the user 104 initiates a rotation 126 of the head 106. The motion 110 is detected by the motion sensor 108, and the visual controller 204 identifies a displacement 206, opposite the motion 126, that causes the visual 114 to maintain a physical position relative to a stationary reference point 208. For example, a five-degree clockwise rotation of the head 106 may be offset by a five-degree counterclockwise rotation of the display 112, relative to a center axis. The visual controller 204 engages the visual displacer 202, and the visual displacer 202 displaces the visual 114 according to the displacement 206 (e.g., rotating the display 112 five degrees within the headset 102) to maintain the physical position of the visual 114 relative to the stationary reference point 208. As a result, even though the head 106 of the user 104 has rotated clockwise, the offsetting counterclockwise rotation of the display 112 causes the content of the visual 114 to move relative to the line of sight 122 of the user 104 within the interior 118 of the headset 102, such that the content of the visual 114 moves relative to the eyes 120 of the user 104 in a manner that is consistent with the motion 110 The example method 400 begins at 402 and comprises, using the motion sensor 108, detecting 404 a motion 110 of the headset 102. The example method 400 further comprises displacing 406 the physical position of the display 112, relative to a displacement 206 that, responsive to the motion 110 of the motion sensor 108, maintains a physical position of the visual 114 presented by the display 112 relative to a stationary reference point 208. The example method 400 further comprises, responsive to the visual generator 116 providing an updated visual 130 that reflects the motion 110 of the headset 102, applying 408 a displacement return 210 of the displacement 206 to the display 112 while presenting the updated visual 130. In this manner, the example method 400 of FIG. 4 causes the headset 102 to present the visual 114 in response to the motion 110 in accordance with the techniques presented herein, and so ends at 410....FIG. 6 is an illustration of an example scenario 600 featuring a variety of forms of motion 110 that a user 104 may initiate, and that may be detected by a motion sensor 108 of a headset 102. In this example scenario 600, the user 104 may initiate a movement of the head 106 along a pitch axis (e.g., rotating the head 106 forward and backward, such as nodding the head 106); a yaw axis (e.g., rotating the head 106 left and right); and a roll axis (e.g., tipping the head 106 left and right). The user 104 may also initiate various forms of translational motion, such as stretching up and down, as well as moving laterally forward, backward, left, and right. The headset 102 may detect any such motion of the head 106 or a subset thereof, and may respond accordingly with a displacement 206 of the display 112 to maintain a physical position of a visual 114 with respect to a stationary reference point 208. That is, the motion sensor 108 may detect the motion 110 as a motion type selected from a motion type set comprising a lateral translation; an axial translation; a sagittal translation; a lateral rotation; an axial rotation; and/or a sagittal rotation. Additionally, the visual displacer 202 may displace the physical position of the visual 114 according to the motion type of the motion detected by the motion sensor 108...” paragraphs 0031/0042/0049/0050); 
a plurality of extending portions (Display 118/Visual 114); 
Visual Displacers 202/ Rotary Actuators 802/806), wherein each actuator of the plurality of actuators couples a respective extending portion of the plurality of extending portions to the main body of the interactive helmet, wherein each actuator of the plurality of actuators is configured to extend the respective extending portion away from the main body of the interactive helmet or retract the respective extending portion toward the main body of the interactive helmet (Displacement 206/Displacement Return 210) (“...FIG. 2 is an illustration of an example scenario 200 featuring a headset 102 that presents a visual 114 to a user 104 with a physical displacement of the visual 114 counter to motion 110 of the user 104 in accordance with the techniques presented herein. In this example scenario 200, the headset 102 features a display 112 within a headset interior 118 that is operatively coupled with a visual displacer 202 that is capable of displacing the physical position of the visual 114 presented by the display 112. As one example, the visual displacer 202 may comprise a set of actuators that, when engaged, move the display 112 in various directions, such as translation and/or rotation along X/Y/Z axes. The visual displacer 202 is controlled by a visual controller 204 based upon a motion sensor 108 that senses a motion 110 of the headset 102...At a first time 212, the user 104 initiates a rotation 126 of the head 106. The motion 110 is detected by the motion sensor 108, and the visual controller 204 identifies a displacement 206, opposite the motion 126, that causes the visual 114 to maintain a physical position relative to a stationary reference point 208. For example, a five-degree clockwise rotation of the head 106 may be offset by a five-degree counterclockwise rotation of the display 112, relative to a center axis. The visual controller 204 engages the visual displacer 202, and the visual displacer 202 displaces the visual 114 according to the displacement 206 (e.g., rotating the display 112 five degrees within the headset 102) to maintain the physical position of the visual 114 relative to the stationary reference point 208. As a result, even though the head 106 of the user 104 has rotated clockwise, the offsetting counterclockwise rotation of the display 112 causes the content of the visual 114 to move relative to the line of sight 122 of the user 104 within the interior 118 of the headset 102, such that the content of the visual 114 moves relative to the eyes 120 of the user 104 in a manner that is consistent with the motion 110 of the user 104 (and in contrast with the example scenario 100 of FIG. 1, where the display 112 and visual 114 remain stationary relative to the eyes 120 despite the motion 110 of the user 104, thereby creating a disconnect). Such displacement 206 of the visual 114 is also achieved even though the content of the visual 114 has not yet been updated to reflect the motion 110...As further illustrated in the example scenario 200 of FIG. 2, at a second time point 214 after the first time point 212, a visual generator 116 may provide an updated visual 130, rendered from a perspective where the content reflects the motion 110 of the user 104. The visual controller 204 may identify a displacement return 210 that returns the visual 114 to an initial position within the interior 118 of the headset 102 (e.g., if the visual 114 was initially presented from a center position, the displacement return 210 may be identified as a displacement that repositions the visual 114 to the center position). The visual controller 204 engages the visual displacer 202 to displace the visual 114 according to the displacement return 210, synchronous with the display 112 presenting the updated visual 130. That is, the perspective shift induced by the motion 110 of the head 106 of the user 104 is first achieved by the displacement 206; but following a delay 132 in which the visual generator 116 has completed the rendering of the updated visual 130, the perspective shift may now be integrated with the content of the visual 114, and the displacement return 210 may negate the initial displacement 206 of the visual 114. In this manner, the visual displacer 202 and the visual controller 204 coordinate to achieve a displacement 206 of the visual 114 of the display 112 in order to maintain, temporarily, the physical position of the visual 114 relative to a stationary reference point 208, and therefore reduce the perception of lag and the potential effects of motion sickness and vertigo, in accordance with the techniques presented herein...As a third variation of this second aspect, the application of the displacement 206 to the visual 114 may be achieved by many types of visual displacers 202. FIG. 8 presents an illustration of two such examples. As a first example 800, the display 112 may be mounted within a headset interior 118 using a set of actuators. A first set of linear actuators 802 may be connected to a set of lead screw 804 that linearly displace the display 112, such as pushing the display 112 to the left or to the right, in order to move the visual 114 to the left and/or right. A rotary actuator 806 may be applied to rotate the display 112 along an axis, such as a Y-axis rotation responsive to a roll rotation of the head 106 and headset 102. An extensive set of such actuators may achieve various kinds of displacement 206 of the display 112, and hence the visual 114. Multiple actuators may be used together, e.g., in a gimbal system that enables isolated and/or concurrent rotation of the display 112 around multiple axes. Some examples of actuators may include, e.g., a voice coil actuator; a stepper motor (which may also verify the physical position of the display 112 and the displacement 206 thereof); and/or a solenoid...A fourth aspect that may vary among implementations of the techniques presented herein involve a displacement return 210 of the displacement 206 of the visual 114. With some of the techniques presented herein, the displacement 206 of the visual 114 is only achievable over a limited range (e.g., the actuators and digital micromirror presented in the examples of FIG. 8 have a limited range of movement), and displacement 206 along a particular axis may reach the limit of the range of the displacement 206 and preclude further displacement 206. Moreover, because the displacement 206 is provided to maintain the position of the visual 114 only until the visual generator 116 updates the visual 114 to reflect the motion 110 of the user 104, maintaining the displacement 206 once the updated visual 130 has been provided may cause a deleterious effect of doubling the displacement 206 of the visual 114, thereby causing the visual 114 to move in the direction opposite the stationary reference point 208. For example, a clockwise rotation 2126 of the user's head by three degrees may be offset by displacing the display 112 by three degrees counterclockwise, thereby causing the visual 114 to maintain a physical position relative to the stationary reference point 208. However, the updated visual 130 also reflects a three-degree counterclockwise rotation of the content of the visual 114, such that applying both the updated visual 130 and the displacement 206 of the visual 114 results in the content appearing rotated not only six degrees counterclockwise with respect to the user's line of sight 122, but an anomalous rotation of three degrees counterclockwise with respect to the stationary reference point 208. Accordingly, a displacement return 210 may be applied to reverse the displacement 206 of the visual 114 as the updated visual 130 is presented...” paragraphs 0030-0032/0058/0067); and 
wherein the machine-readable instructions are configured to cause the processor to receive an indication of the orientation of the interactive helmet from the motion sensor (paragraphs 0031/0042/0049/0050), and cause an actuator of the plurality of actuators to extend an extending portion of the plurality of extending portions away from the main body of the interactive helmet or retract the extending portion toward the main body of Displacement 206/Displacement Return 210) (“...FIG. 2 is an illustration of an example scenario 200 featuring a headset 102 that presents a visual 114 to a user 104 with a physical displacement of the visual 114 counter to motion 110 of the user 104 in accordance with the techniques presented herein. In this example scenario 200, the headset 102 features a display 112 within a headset interior 118 that is operatively coupled with a visual displacer 202 that is capable of displacing the physical position of the visual 114 presented by the display 112. As one example, the visual displacer 202 may comprise a set of actuators that, when engaged, move the display 112 in various directions, such as translation and/or rotation along X/Y/Z axes. The visual displacer 202 is controlled by a visual controller 204 based upon a motion sensor 108 that senses a motion 110 of the headset 102...At a first time 212, the user 104 initiates a rotation 126 of the head 106. The motion 110 is detected by the motion sensor 108, and the visual controller 204 identifies a displacement 206, opposite the motion 126, that causes the visual 114 to maintain a physical position relative to a stationary reference point 208. For example, a five-degree clockwise rotation of the head 106 may be offset by a five-degree counterclockwise rotation of the display 112, relative to a center axis. The visual controller 204 engages the visual displacer 202, and the visual displacer 202 displaces the visual 114 according to the displacement 206 (e.g., rotating the display 112 five degrees within the headset 102) to maintain the physical position of the visual 114 relative to the stationary reference point 208. As a result, even though the head 106 of the user 104 has rotated clockwise, the offsetting counterclockwise rotation of the display 112 causes the content of the visual 114 to move relative to the line of sight 122 of the user 104 within the interior 118 of the headset 102, such that the content of the visual 114 moves relative to the eyes 120 of the user 104 in a manner that is consistent with the motion 110 of the user 104 (and in contrast with the example scenario 100 of FIG. 1, where the display 112 and visual 114 remain stationary relative to the eyes 120 despite the motion 110 of the user 104, thereby creating a disconnect). Such displacement 206 of the visual 114 is also achieved even though the content of the visual 114 has not yet been updated to reflect the motion 110...As further illustrated in the example scenario 200 of FIG. 2, at a second time point 214 after the first time point 212, a visual generator 116 may provide an updated visual 130, rendered from a perspective where the content reflects the motion 110 of the user 104. The visual controller 204 may identify a displacement return 210 that returns the visual 114 to an initial position within the interior 118 of the headset 102 (e.g., if the visual 114 was initially presented from a center position, the displacement return 210 may be identified as a displacement that repositions the visual 114 to the center position). The visual controller 204 engages the visual displacer 202 to displace the visual 114 according to the displacement return 210, synchronous with the display 112 presenting the updated visual 130. That is, the perspective shift induced by the motion 110 of the head 106 of the user 104 is first achieved by the displacement 206; but following a delay 132 in which the visual generator 116 has completed the rendering of the updated visual 130, the perspective shift may now be integrated with the content of the visual 114, and the displacement return 210 may negate the initial displacement 206 of the visual 114. In this manner, the visual displacer 202 and the visual controller 204 coordinate to achieve a displacement 206 of the visual 114 of the display 112 in order to maintain, temporarily, the physical position of the visual 114 relative to a stationary reference point 208, and therefore reduce the perception of lag and the potential effects of motion sickness and vertigo, in accordance with the techniques presented herein...As a third variation of this second aspect, the application of the displacement 206 to the visual 114 may be achieved by many types of visual displacers 202. FIG. 8 presents an illustration of two such examples. As a first example 800, the display 112 may be mounted within a headset interior 118 using a set of actuators. A first set of linear actuators 802 may be connected to a set of lead screw 804 that linearly displace the display 112, such as pushing the display 112 to the left or to the right, in order to move the visual 114 to the left and/or right. A rotary actuator 806 may be applied to rotate the display 112 along an axis, such as a Y-axis rotation responsive to a roll rotation of the head 106 and headset 102. An extensive set of such actuators may achieve various kinds of displacement 206 of the display 112, and hence the visual 114. Multiple actuators may be used together, e.g., in a gimbal system that enables isolated and/or concurrent rotation of the display 112 around multiple axes. Some examples of actuators may include, e.g., a voice coil actuator; a stepper motor (which may also verify the physical position of the display 112 and the displacement 206 thereof); and/or a solenoid...A fourth aspect that may vary among implementations of the techniques presented herein involve a displacement return 210 of the displacement 206 of the visual 114. With some of the techniques presented herein, the displacement 206 of the visual 114 is only achievable over a limited range (e.g., the actuators and digital micromirror presented in the examples of FIG. 8 have a limited range of movement), and displacement 206 along a particular axis may reach the limit of the range of the displacement 206 and preclude further displacement 206. Moreover, because the displacement 206 is provided to maintain the position of the visual 114 only until the visual generator 116 updates the visual 114 to reflect the motion 110 of the user 104, maintaining the displacement 206 once the updated visual 130 has been provided may cause a deleterious effect of doubling the displacement 206 of the visual 114, thereby causing the visual 114 to move in the direction opposite the stationary reference point 208. For example, a clockwise rotation 2126 of the user's head by three degrees may be offset by displacing the display 112 by three degrees counterclockwise, thereby causing the visual 114 to maintain a physical position relative to the stationary reference point 208. However, the updated visual 130 also reflects a three-degree counterclockwise rotation of the content of the visual 114, such that applying both the updated visual 130 and the displacement 206 of the visual 114 results in the content appearing rotated not only six degrees counterclockwise with respect to the user's line of sight 122, but an anomalous rotation of three degrees counterclockwise with respect to the stationary reference point 208. Accordingly, a displacement return 210 may be applied to reverse the displacement 206 of the visual 114 as the updated visual 130 is presented...” paragraphs 0030-0032/0058/0067).  
Schillings does not explicitly teach a controller communicatively coupled to the motion sensor and the plurality of actuators, wherein the controller comprises a processor and a memory, wherein the memory is configured to store machine-readable instructions.
Hubel teaches a controller communicatively coupled to the motion sensor and the plurality of actuators, wherein the controller comprises a processor and a memory, wherein the memory is configured to store machine-readable instructions (figures 1/4/5 Processors 112/480/580, Memories 114/481/581, Sensors 122/423/523, Actuators 118/431/520).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Schillings with the teaching of Hubel because the teaching of Hubel would 

As to claim 17, Schillings teaches the interactive helmet of claim 16, wherein the motion sensor is configured to detect yaw, pitch, roll, or a combination thereof, of a movement of the interactive helmet, wherein the machine-readable instructions are configured to cause the processor to extend the extending portion away from the main body of the interactive helmet or retract the extending portion toward the main body of the interactive helmet based on the yaw, pitch, roll, or the combination thereof, of the movement of the interactive helmet (“...FIG. 6 is an illustration of an example scenario 600 featuring a variety of forms of motion 110 that a user 104 may initiate, and that may be detected by a motion sensor 108 of a headset 102. In this example scenario 600, the user 104 may initiate a movement of the head 106 along a pitch axis (e.g., rotating the head 106 forward and backward, such as nodding the head 106); a yaw axis (e.g., rotating the head 106 left and right); and a roll axis (e.g., tipping the head 106 left and right). The user 104 may also initiate various forms of translational motion, such as stretching up and down, as well as moving laterally forward, backward, left, and right. The headset 102 may detect any such motion of the head 106 or a subset thereof, and may respond accordingly with a displacement 206 of the display 112 to maintain a physical position of a visual 114 with respect to a stationary reference point 208. That is, the motion sensor 108 may detect the motion 110 as a motion type selected from a motion type set comprising a lateral translation; an axial translation; a sagittal translation; a lateral rotation; an axial rotation; and/or a sagittal rotation. Additionally, the visual displacer 202 may displace the physical position of the visual 114 according to the motion type of the motion detected by the motion sensor 108...” paragraphs 0050).  

As to claim 18, Schillings teaches the interactive helmet of claim 16, wherein the machine-readable instructions are configured to cause the processor to receive a first indication of a first orientation of the interactive helmet from the motion sensor, and cause a first actuator of the plurality of actuators to extend a first extending portion of the plurality of extending portions away from the main body of the interactive helmet (Displacement 206) and cause a second actuator of the plurality of actuators to retract a second extending portion of the plurality of extending portions toward the main body of the interactive helmet based on the first orientation of the Displacement Return 210) (“...FIG. 2 is an illustration of an example scenario 200 featuring a headset 102 that presents a visual 114 to a user 104 with a physical displacement of the visual 114 counter to motion 110 of the user 104 in accordance with the techniques presented herein. In this example scenario 200, the headset 102 features a display 112 within a headset interior 118 that is operatively coupled with a visual displacer 202 that is capable of displacing the physical position of the visual 114 presented by the display 112. As one example, the visual displacer 202 may comprise a set of actuators that, when engaged, move the display 112 in various directions, such as translation and/or rotation along X/Y/Z axes. The visual displacer 202 is controlled by a visual controller 204 based upon a motion sensor 108 that senses a motion 110 of the headset 102...At a first time 212, the user 104 initiates a rotation 126 of the head 106. The motion 110 is detected by the motion sensor 108, and the visual controller 204 identifies a displacement 206, opposite the motion 126, that causes the visual 114 to maintain a physical position relative to a stationary reference point 208. For example, a five-degree clockwise rotation of the head 106 may be offset by a five-degree counterclockwise rotation of the display 112, relative to a center axis. The visual controller 204 engages the visual displacer 202, and the visual displacer 202 displaces the visual 114 according to the displacement 206 (e.g., rotating the display 112 five degrees within the headset 102) to maintain the physical position of the visual 114 relative to the stationary reference point 208. As a result, even though the head 106 of the user 104 has rotated clockwise, the offsetting counterclockwise rotation of the display 112 causes the content of the visual 114 to move relative to the line of sight 122 of the user 104 within the interior 118 of the headset 102, such that the content of the visual 114 moves relative to the eyes 120 of the user 104 in a manner that is consistent with the motion 110 of the user 104 (and in contrast with the example scenario 100 of FIG. 1, where the display 112 and visual 114 remain stationary relative to the eyes 120 despite the motion 110 of the user 104, thereby creating a disconnect). Such displacement 206 of the visual 114 is also achieved even though the content of the visual 114 has not yet been updated to reflect the motion 110...As further illustrated in the example scenario 200 of FIG. 2, at a second time point 214 after the first time point 212, a visual generator 116 may provide an updated visual 130, rendered from a perspective where the content reflects the motion 110 of the user 104. The visual controller 204 may identify a displacement return 210 that returns the visual 114 to an initial position within the interior 118 of the headset 102 (e.g., if the visual 114 was initially presented from a center position, the displacement return 210 may be identified as a displacement that repositions the visual 114 to the center position). The visual controller 204 engages the visual displacer 202 to displace the visual 114 according to the displacement return 210, synchronous with the display 112 presenting the updated visual 130. That is, the perspective shift induced by the motion 110 of the head 106 of the user 104 is first achieved by the displacement 206; but following a delay 132 in which the visual generator 116 has completed the rendering of the updated visual 130, the perspective shift may now be integrated with the content of the visual 114, and the displacement return 210 may negate the initial displacement 206 of the visual 114. In this manner, the visual displacer 202 and the visual controller 204 coordinate to achieve a displacement 206 of the visual 114 of the display 112 in order to maintain, temporarily, the physical position of the visual 114 relative to a stationary reference point 208, and therefore reduce the perception of lag and the potential effects of motion sickness and vertigo, in accordance with the techniques presented herein...As a third variation of this second aspect, the application of the displacement 206 to the visual 114 may be achieved by many types of visual displacers 202. FIG. 8 presents an illustration of two such examples. As a first example 800, the display 112 may be mounted within a headset interior 118 using a set of actuators. A first set of linear actuators 802 may be connected to a set of lead screw 804 that linearly displace the display 112, such as pushing the display 112 to the left or to the right, in order to move the visual 114 to the left and/or right. A rotary actuator 806 may be applied to rotate the display 112 along an axis, such as a Y-axis rotation responsive to a roll rotation of the head 106 and headset 102. An extensive set of such actuators may achieve various kinds of displacement 206 of the display 112, and hence the visual 114. Multiple actuators may be used together, e.g., in a gimbal system that enables isolated and/or concurrent rotation of the display 112 around multiple axes. Some examples of actuators may include, e.g., a voice coil actuator; a stepper motor (which may also verify the physical position of the display 112 and the displacement 206 thereof); and/or a solenoid...A fourth aspect that may vary among implementations of the techniques presented herein involve a displacement return 210 of the displacement 206 of the visual 114. With some of the techniques presented herein, the displacement 206 of the visual 114 is only achievable over a limited range (e.g., the actuators and digital micromirror presented in the examples of FIG. 8 have a limited range of movement), and displacement 206 along a particular axis may reach the limit of the range of the displacement 206 and preclude further displacement 206. Moreover, because the displacement 206 is provided to maintain the position of the visual 114 only until the visual generator 116 updates the visual 114 to reflect the motion 110 of the user 104, maintaining the displacement 206 once the updated visual 130 has been provided may cause a deleterious effect of doubling the displacement 206 of the visual 114, thereby causing the visual 114 to move in the direction opposite the stationary reference point 208. For example, a clockwise rotation 2126 of the user's head by three degrees may be offset by displacing the display 112 by three degrees counterclockwise, thereby causing the visual 114 to maintain a physical position relative to the stationary reference point 208. However, the updated visual 130 also reflects a three-degree counterclockwise rotation of the content of the visual 114, such that applying both the updated visual 130 and the displacement 206 of the visual 114 results in the content appearing rotated not only six degrees counterclockwise with respect to the user's line of sight 122, but an anomalous rotation of three degrees counterclockwise with respect to the stationary reference point 208. Accordingly, a displacement return 210 may be applied to reverse the displacement 206 of the visual 114 as the updated visual 130 is presented...” paragraphs 0030-0032/0058/0067).  

As to claim 19, Schillings teaches the interactive helmet of claim 18, wherein the machine-readable instructions are configured to cause the processor to receive a second indication of a second orientation of the interactive helmet from the motion sensor, and cause the first actuator to retract the first extending portion toward the main body of the interactive helmet (Displacement Return 210) and cause the second actuator to extend the second extending portion away from the main body of the interactive helmet based on the second orientation of the interactive helmet (Displacement 206) (“...FIG. 2 is an illustration of an example scenario 200 featuring a headset 102 that presents a visual 114 to a user 104 with a physical displacement of the visual 114 counter to motion 110 of the user 104 in accordance with the techniques presented herein. In this example scenario 200, the headset 102 features a display 112 within a headset interior 118 that is operatively coupled with a visual displacer 202 that is capable of displacing the physical position of the visual 114 presented by the display 112. As one example, the visual displacer 202 may comprise a set of actuators that, when engaged, move the display 112 in various directions, such as translation and/or rotation along X/Y/Z axes. The visual displacer 202 is controlled by a visual controller 204 based upon a motion sensor 108 that senses a motion 110 of the headset 102...At a first time 212, the user 104 initiates a rotation 126 of the head 106. The motion 110 is detected by the motion sensor 108, and the visual controller 204 identifies a displacement 206, opposite the motion 126, that causes the visual 114 to maintain a physical position relative to a stationary reference point 208. For example, a five-degree clockwise rotation of the head 106 may be offset by a five-degree counterclockwise rotation of the display 112, relative to a center axis. The visual controller 204 engages the visual displacer 202, and the visual displacer 202 displaces the visual 114 according to the displacement 206 (e.g., rotating the display 112 five degrees within the headset 102) to maintain the physical position of the visual 114 relative to the stationary reference point 208. As a result, even though the head 106 of the user 104 has rotated clockwise, the offsetting counterclockwise rotation of the display 112 causes the content of the visual 114 to move relative to the line of sight 122 of the user 104 within the interior 118 of the headset 102, such that the content of the visual 114 moves relative to the eyes 120 of the user 104 in a manner that is consistent with the motion 110 of the user 104 (and in contrast with the example scenario 100 of FIG. 1, where the display 112 and visual 114 remain stationary relative to the eyes 120 despite the motion 110 of the user 104, thereby creating a disconnect). Such displacement 206 of the visual 114 is also achieved even though the content of the visual 114 has not yet been updated to reflect the motion 110...As further illustrated in the example scenario 200 of FIG. 2, at a second time point 214 after the first time point 212, a visual generator 116 may provide an updated visual 130, rendered from a perspective where the content reflects the motion 110 of the user 104. The visual controller 204 may identify a displacement return 210 that returns the visual 114 to an initial position within the interior 118 of the headset 102 (e.g., if the visual 114 was initially presented from a center position, the displacement return 210 may be identified as a displacement that repositions the visual 114 to the center position). The visual controller 204 engages the visual displacer 202 to displace the visual 114 according to the displacement return 210, synchronous with the display 112 presenting the updated visual 130. That is, the perspective shift induced by the motion 110 of the head 106 of the user 104 is first achieved by the displacement 206; but following a delay 132 in which the visual generator 116 has completed the rendering of the updated visual 130, the perspective shift may now be integrated with the content of the visual 114, and the displacement return 210 may negate the initial displacement 206 of the visual 114. In this manner, the visual displacer 202 and the visual controller 204 coordinate to achieve a displacement 206 of the visual 114 of the display 112 in order to maintain, temporarily, the physical position of the visual 114 relative to a stationary reference point 208, and therefore reduce the perception of lag and the potential effects of motion sickness and vertigo, in accordance with the techniques presented herein...As a third variation of this second aspect, the application of the displacement 206 to the visual 114 may be achieved by many types of visual displacers 202. FIG. 8 presents an illustration of two such examples. As a first example 800, the display 112 may be mounted within a headset interior 118 using a set of actuators. A first set of linear actuators 802 may be connected to a set of lead screw 804 that linearly displace the display 112, such as pushing the display 112 to the left or to the right, in order to move the visual 114 to the left and/or right. A rotary actuator 806 may be applied to rotate the display 112 along an axis, such as a Y-axis rotation responsive to a roll rotation of the head 106 and headset 102. An extensive set of such actuators may achieve various kinds of displacement 206 of the display 112, and hence the visual 114. Multiple actuators may be used together, e.g., in a gimbal system that enables isolated and/or concurrent rotation of the display 112 around multiple axes. Some examples of actuators may include, e.g., a voice coil actuator; a stepper motor (which may also verify the physical position of the display 112 and the displacement 206 thereof); and/or a solenoid...A fourth aspect that may vary among implementations of the techniques presented herein involve a displacement return 210 of the displacement 206 of the visual 114. With some of the techniques presented herein, the displacement 206 of the visual 114 is only achievable over a limited range (e.g., the actuators and digital micromirror presented in the examples of FIG. 8 have a limited range of movement), and displacement 206 along a particular axis may reach the limit of the range of the displacement 206 and preclude further displacement 206. Moreover, because the displacement 206 is provided to maintain the position of the visual 114 only until the visual generator 116 updates the visual 114 to reflect the motion 110 of the user 104, maintaining the displacement 206 once the updated visual 130 has been provided may cause a deleterious effect of doubling the displacement 206 of the visual 114, thereby causing the visual 114 to move in the direction opposite the stationary reference point 208. For example, a clockwise rotation 2126 of the user's head by three degrees may be offset by displacing the display 112 by three degrees counterclockwise, thereby causing the visual 114 to maintain a physical position relative to the stationary reference point 208. However, the updated visual 130 also reflects a three-degree counterclockwise rotation of the content of the visual 114, such that applying both the updated visual 130 and the displacement 206 of the visual 114 results in the content appearing rotated not only six degrees counterclockwise with respect to the user's line of sight 122, but an anomalous rotation of three degrees counterclockwise with respect to the stationary reference point 208. Accordingly, a displacement return 210 may be applied to reverse the displacement 206 of the visual 114 as the updated visual 130 is presented...” paragraphs 0030-0032/0058/0067).  

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/00019236 A1 to Schillings in view of U.S Pub. No. 2019/0163271 A1 to Heubel as applied to claim 1 above, and further in view of U.S. Pub. No. 2019/0043448 A1 to Thakur et al.

As to claim 2, Schillings as modified by Hubel teaches the headgear operation system of claim 1, however it is silent with reference to a wireless receiver configured to receive a signal from a wireless transmitter of a second headgear.  
Thakur teaches a wireless receiver configured to receive a signal from a wireless transmitter of a second headgear (“...In the illustrated example, the second HMD 106 is substantially the same as the first HMD 104. In particular, the second HMD 106 is part of a second headset 114 that includes a second headband 116 for holding the second HMD 106, one or more sensor(s) 118 for tracking position and/or movement of the second HMD 106, and a second wireless transceiver 119 to communicate with the computer wireless transceiver 113. While in the illustrated example the first and second HMDs 104, 106 communicate wirelessly with the computer 102, in other examples the first and/or second HMDs 104, 106 may be communicatively coupled to the computer 102 via one or more cables or wires...” paragraph 0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Schillings and Hubel with the teaching of Thakur because the teaching of Thakur would improve the system of Schillings and Hubel by providing a device for both transmit and receive information through a transmission medium.

As to claim 3, Schillings teaches the headgear operation system of claim 2, however it is silent with reference to wherein the machine-readable instructions are configured to cause the processor to: 
determine a second instruction to send to the actuator based on the signal, wherein the second instruction is configured to cause the actuator to extend the extending portion away from the main body of the headgear or FIG. 2 is an illustration of an example scenario 200 featuring a headset 102 that presents a visual 114 to a user 104 with a physical displacement of the visual 114 counter to motion 110 of the user 104 in accordance with the techniques presented herein. In this example scenario 200, the headset 102 features a display 112 within a headset interior 118 that is operatively coupled with a visual displacer 202 that is capable of displacing the physical position of the visual 114 presented by the display 112. As one example, the visual displacer 202 may comprise a set of actuators that, when engaged, move the display 112 in various directions, such as translation and/or rotation along X/Y/Z axes. The visual displacer 202 is controlled by a visual controller 204 based upon a motion sensor 108 that senses a motion 110 of the headset 102...At a first time 212, the user 104 initiates a rotation 126 of the head 106. The motion 110 is detected by the motion sensor 108, and the visual controller 204 identifies a displacement 206, opposite the motion 126, that causes the visual 114 to maintain a physical position relative to a stationary reference point 208. For example, a five-degree clockwise rotation of the head 106 may be offset by a five-degree counterclockwise rotation of the display 112, relative to a center axis. The visual controller 204 engages the visual displacer 202, and the visual displacer 202 displaces the visual 114 according to the displacement 206 (e.g., rotating the display 112 five degrees within the headset 102) to maintain the physical position of the visual 114 relative to the stationary reference point 208. As a result, even though the head 106 of the user 104 has rotated clockwise, the offsetting counterclockwise rotation of the display 112 causes the content of the visual 114 to move relative to the line of sight 122 of the user 104 within the interior 118 of the headset 102, such that the content of the visual 114 moves relative to the eyes 120 of the user 104 in a manner that is consistent with the motion 110 of the user 104 (and in contrast with the example scenario 100 of FIG. 1, where the display 112 and visual 114 remain stationary relative to the eyes 120 despite the motion 110 of the user 104, thereby creating a disconnect). Such displacement 206 of the visual 114 is also achieved even though the content of the visual 114 has not yet been updated to reflect the motion 110...As further illustrated in the example scenario 200 of FIG. 2, at a second time point 214 after the first time point 212, a visual generator 116 may provide an updated visual 130, rendered from a perspective where the content reflects the motion 110 of the user 104. The visual controller 204 may identify a displacement return 210 that returns the visual 114 to an initial position within the interior 118 of the headset 102 (e.g., if the visual 114 was initially presented from a center position, the displacement return 210 may be identified as a displacement that repositions the visual 114 to the center position). The visual controller 204 engages the visual displacer 202 to displace the visual 114 according to the displacement return 210, synchronous with the display 112 presenting the updated visual 130. That is, the perspective shift induced by the motion 110 of the head 106 of the user 104 is first achieved by the displacement 206; but following a delay 132 in which the visual generator 116 has completed the rendering of the updated visual 130, the perspective shift may now be integrated with the content of the visual 114, and the displacement return 210 may negate the initial displacement 206 of the visual 114. In this manner, the visual displacer 202 and the visual controller 204 coordinate to achieve a displacement 206 of the visual 114 of the display 112 in order to maintain, temporarily, the physical position of the visual 114 relative to a stationary reference point 208, and therefore reduce the perception of lag and the potential effects of motion sickness and vertigo, in accordance with the techniques presented herein...As a third variation of this second aspect, the application of the displacement 206 to the visual 114 may be achieved by many types of visual displacers 202. FIG. 8 presents an illustration of two such examples. As a first example 800, the display 112 may be mounted within a headset interior 118 using a set of actuators. A first set of linear actuators 802 may be connected to a set of lead screw 804 that linearly displace the display 112, such as pushing the display 112 to the left or to the right, in order to move the visual 114 to the left and/or right. A rotary actuator 806 may be applied to rotate the display 112 along an axis, such as a Y-axis rotation responsive to a roll rotation of the head 106 and headset 102. An extensive set of such actuators may achieve various kinds of displacement 206 of the display 112, and hence the visual 114. Multiple actuators may be used together, e.g., in a gimbal system that enables isolated and/or concurrent rotation of the display 112 around multiple axes. Some examples of actuators may include, e.g., a voice coil actuator; a stepper motor (which may also verify the physical position of the display 112 and the displacement 206 thereof); and/or a solenoid...A fourth aspect that may vary among implementations of the techniques presented herein involve a displacement return 210 of the displacement 206 of the visual 114. With some of the techniques presented herein, the displacement 206 of the visual 114 is only achievable over a limited range (e.g., the actuators and digital micromirror presented in the examples of FIG. 8 have a limited range of movement), and displacement 206 along a particular axis may reach the limit of the range of the displacement 206 and preclude further displacement 206. Moreover, because the displacement 206 is provided to maintain the position of the visual 114 only until the visual generator 116 updates the visual 114 to reflect the motion 110 of the user 104, maintaining the displacement 206 once the updated visual 130 has been provided may cause a deleterious effect of doubling the displacement 206 of the visual 114, thereby causing the visual 114 to move in the direction opposite the stationary reference point 208. For example, a clockwise rotation 2126 of the user's head by three degrees may be offset by displacing the display 112 by three degrees counterclockwise, thereby causing the visual 114 to maintain a physical position relative to the stationary reference point 208. However, the updated visual 130 also reflects a three-degree counterclockwise rotation of the content of the visual 114, such that applying both the updated visual 130 and the displacement 206 of the visual 114 results in the content appearing rotated not only six degrees counterclockwise with respect to the user's line of sight 122, but an anomalous rotation of three degrees counterclockwise with respect to the stationary reference point 208. Accordingly, a displacement return 210 may be applied to reverse the displacement 206 of the visual 114 as the updated visual 130 is presented...” paragraphs 0030-0032/0058/0067).
  
  As to claim 4, Schillings as modified by Hubel teaches the headgear operation system of claim 2, however it is silent with reference to a second wireless transmitter, wherein the machine-readable instructions are configured to cause the processor to send a second signal to a second wireless receiver of the second headgear in response to receiving the signal at the wireless receiver.  
Thakur teaches a second wireless transmitter, wherein the machine-readable instructions are configured to cause the processor to send a second signal to a second wireless receiver of the second headgear in response to receiving the signal at the wireless receiver (“...In the illustrated example, the second HMD 106 is substantially the same as the first HMD 104. In particular, the second HMD 106 is part of a second headset 114 that includes a second headband 116 for holding the second HMD 106, one or more sensor(s) 118 for tracking position and/or movement of the second HMD 106, and a second wireless transceiver 119 to communicate with the computer wireless transceiver 113. While in the illustrated example the first and second HMDs 104, 106 communicate wirelessly with the computer 102, in other examples the first and/or second HMDs 104, 106 may be communicatively coupled to the computer 102 via one or more cables or wires...” paragraph 0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Schillings and Hubel with the teaching of Thakur because the teaching of Thakur would improve the system of Schillings and Hubel by providing a device for both transmit and receive information through a transmission medium.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/00019236 A1 to Schillings in view of U.S Pub. No. 2019/0163271 A1 to Heubel as applied to claim 16 above, and further in view of U.S. Pub. No. 2019/0243448 A1 to Miller et al.

As to claim 20, Schillings as modified by Hubel teaches the interactive helmet of claim 16, however it is silent with reference to a plurality of electronic displays coupled to the headgear, wherein the plurality of electronic displays is configured to display eyes, wherein the machine-readable instructions are configured to cause the processor to adjust display of the eyes based on the orientation of the headgear.
Miller teaches a plurality of electronic displays coupled to the headgear (first and second display elements), wherein the plurality of electronic displays is configured to display eyes, wherein the machine-readable instructions are configured to cause the processor to adjust display of the eyes based on the orientation of the headgear (“...The display system of any of the Examples above, wherein said head-mounted display comprises a first display element configured to project light having the first amount of divergence and a second display element configured to project light having the second amount of divergence... The display system of any of the Examples above, wherein said display is configured to project light into said user's eye to display virtual image content in a blended display mode in which the display is configured to project light associated with a plurality of sequential frames using both of the first and second display elements for each of the frames...The display system of any of the Examples above, wherein said display is configured to project light into said user's eye to display virtual image content in a blended display mode in which the display is configured to project light associated with a plurality of sequential frames using both of the first and second display elements for each of the frames and wherein, in the blended display mode, the display is configured to project light, using the first and second display elements, that is perceived by a user as having a given amount of divergence that is between the first and second amounts of divergence...The display system of any of the Examples above, wherein said display is configured to project light into said user's eye to display virtual image content in a multi-focus display mode in which the display is configured to project light associated with a plurality of sequential frames using both of the first and second display elements for each of the frames, wherein, in the multi-focus display mode, the display is configured to project light associated with first virtual image content at a third amount of divergence and to project light associated with second virtual image content at a fourth amount of divergence, and wherein the third amount of divergence is different from the fourth amount of divergence...” paragraphs 0170/0172-0124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Schillings and Heubel with the teaching of Miller because the teaching of Miller would improve the system of Schillings and Heubel by providing a plurality of display elements/spaces to display different types of information.

Claims 7, 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0243448 A1 to Miller et al. in view of U.S. Pub. No. 2019/0163271 A1 to Heubel.

As to claim 7, Miller teaches a headgear operation system comprising: 
an accelerometer (accelerometers) coupled to a headgear and configured to detect an orientation of the headgear (“...The wearable system 400 can also include an inward-facing imaging system 466 (e.g., a digital camera), which observes the movements of the user, such as the The wearable system 400 may also determine head pose (e.g., head position or head orientation) using sensors such as IMUs, accelerometers, gyroscopes, etc...” paragraph 0552); 
a plurality of electronic displays (first and second display elements) coupled to the headgear, wherein the plurality of electronic displays is The display system of any of the Examples above, wherein said head-mounted display comprises a first display element configured to project light having the first amount of divergence and a second display element configured to project light having the second amount of divergence... The display system of any of the Examples above, wherein said display is configured to project light into said user's eye to display virtual image content in a blended display mode in which the display is configured to project light associated with a plurality of sequential frames using both of the first and second display elements for each of the frames...The display system of any of the Examples above, wherein said display is configured to project light into said user's eye to display virtual image content in a blended display mode in which the display is configured to project light associated with a plurality of sequential frames using both of the first and second display elements for each of the frames and wherein, in the blended display mode, the display is configured to project light, using the first and second display elements, that is perceived by a user as having a given amount of divergence that is between the first and second amounts of divergence...The display system of any of the Examples above, wherein said display is configured to project light into said user's eye to display virtual image content in a multi-focus display mode in which the display is configured to project light associated with a plurality of sequential frames using both of the first and second display elements for each of the frames, wherein, in the multi-focus display mode, the display is configured to project light associated with first virtual image content at a third amount of divergence and to project light associated with second virtual image content at a fourth amount of divergence, and wherein the third amount of divergence is different from the fourth amount of divergence...” paragraphs 0170/0172-0124); and 
wherein the machine-readable instructions are configured to cause the processor to:
receive an indication of the orientation of the headgear from the accelerometer (“...The wearable system 400 can also include an inward-facing imaging system 466 (e.g., a digital camera), which observes the movements of the user, such as the eye movements and the facial movements. The inward-facing imaging system 466 may be used to capture images of the eye 410 to determine the size and/or orientation of the pupil of the eye 304. The inward-facing The wearable system 400 may also determine head pose (e.g., head position or head orientation) using sensors such as IMUs, accelerometers, gyroscopes, etc...” paragraph 0552); 
determine an instruction to send to the plurality of electronic displays that causes the plurality of electronic displays to adjust display of the eyes based on the indication of the orientation of the The method of any of the Examples above, further comprising:..with processing electronics in communication with the one or more cameras, determining a measure of change with time of the determined position of the center of perspective of said user's eye; and...with the processing electronics, if it is determined that the measure of change with time exceeds a first threshold, directing the render engine to render the virtual content with the render camera, wherein the render camera has an aperture at the determined position of the center of rotation of said eye...The method of any of the Examples above, further comprising:..ith the processing electronics, if it is determined that the measure of change with time is below a second threshold, directing the render engine to render the virtual content with the render camera, wherein the render camera has an aperture at the determined position of the center of perspective of said eye, and wherein the first threshold is indicative of a higher level change with time in the determined position of the center of perspective of said user's eye than the second threshold...Eye tracking module 614 may receive images from eye tracking camera(s) 324 and may analyze the images to extract various pieces of information. As examples, the eye tracking module 614 may detect the user's eye poses, a three-dimensional position of the user's eye relative to the eye tracking camera 324 (and to the head-mounted unit 602), the direction one or both of the user's eyes 610 are focused on, the user's vergence depth (e.g., the depth from the user at which the user is focusing on), the positions of the user's pupils, the positions of the user's cornea and cornea sphere, the center of rotation of each of the user's eyes, and the center of perspective of each of the user's eyes. The eye tracking module 614 may extract such information using techniques described below in connection with FIGS. 7-11. As shown in FIG. 6, eye tracking module 614 may be a software module implemented using a CPU 612 in a head-mounted unit 602...Data from eye tracking module 614 may be provided to other components in the wearable system. As example, such data may be transmitted to components in a non-head-mounted unit 604 such as CPU 616 including software modules for a light-field render controller 618 and a registration observer 620...Render controller 618 may use information from eye tracking module 614 to adjust images displayed to the user by render engine 622 (e.g., a render engine that may be a software module in GPU 620 and that may provide images to display 220). As an example, the render controller 618 may adjust images displayed to the user based on the user's center of rotation or center of perspective. In particular, the render controller 618 may use information on the user's center of perspective to simulate a render camera (e.g., to simulate collecting images from the user's perspective) and may adjust images displayed to the user based on the simulated render camera...” paragraphs 0271-0274/0562-0564); and 
send the instruction to the plurality of electronic displays (“...The method of any of the Examples above, further comprising:..with processing electronics in communication with the one or more cameras, determining a measure of change with time of the determined position of the center of perspective of said user's eye; and...with the processing electronics, if it is determined that the measure of change with time exceeds a first threshold, directing the render engine to render the virtual content with the render camera, wherein the render camera has an aperture at the determined position of the center of rotation of said eye...The method of any of the Examples above, further comprising:..ith the processing electronics, if it is determined that the measure of change with time is below a second threshold, directing the render engine to render the virtual content with the render camera, wherein the render camera has an aperture at the determined position of the center of perspective of said eye, and wherein the first threshold is indicative of a higher level change with time in the determined position of the center of perspective of said user's eye than the second threshold...Render controller 618 may use information from eye tracking module 614 to adjust images displayed to the user by render engine 622 (e.g., a render engine that may be a software module in GPU 620 and that may provide images to display 220). As an example, the render controller 618 may adjust images displayed to the user based on the user's center of rotation or center of perspective. In particular, the render controller 618 may use information on the user's center of perspective to simulate a render camera (e.g., to simulate collecting images from the user's perspective) and may adjust images displayed to the user based on the simulated render camera...” paragraphs 0271-0274/0564).  
	Miller does not explicitly teach a controller communicatively coupled to the accelerometer and the plurality of electronic displays, wherein the controller comprises a processor and a memory, wherein the memory is configured to store machine-readable instructions.
Hubel teaches a controller communicatively coupled to the accelerometer and the plurality of electronic displays, wherein the controller comprises a processor and a memory, wherein the memory is configured to store machine-readable instructions(figures 1/4/5 Processors 112/480/580, Memories 114/481/581, Sensors 122/423/523, Actuators 118/431/520).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Miller with the teaching of Hubel because the teaching of Hubel would improve the system of Miller by providing a technique for seamlessly communicating between the devices.

As to claim 9, Miller teaches the headgear operation system of claim 7, wherein the instruction causes the plurality of electronic displays to The method of any of the Examples above, further comprising:..with processing electronics in communication with the one or more cameras, determining a measure of change with time of the determined position of the center of perspective of said user's eye; and...with the processing electronics, if it is determined that the measure of change with time exceeds a first threshold, directing the render engine to render the virtual content with the render camera, wherein the render camera has an aperture at the determined position of the center of rotation of said eye...The method of any of the Examples above, further comprising:..ith the processing electronics, if it is determined that the measure of change with time is below a second threshold, directing the render engine to render the virtual content with the render camera, wherein the render camera has an aperture at the determined position of the center of perspective of said eye, and wherein the first threshold is indicative of a higher level change with time in the determined position of the center of perspective of said user's eye than the second threshold...Eye tracking module 614 may receive images from eye tracking camera(s) 324 and may analyze the images to extract various pieces of information. As examples, the eye tracking module 614 may detect the user's eye poses, a three-dimensional position of the user's eye relative to the eye tracking camera 324 (and to the head-mounted unit 602), the direction one or both of the user's eyes 610 are focused on, the user's vergence depth (e.g., the depth from the user at which the user is focusing on), the positions of the user's pupils, the positions of the user's cornea and cornea sphere, the center of rotation of each of the user's eyes, and the center of perspective of each of the user's eyes. The eye tracking module 614 may extract such information using techniques described below in connection with FIGS. 7-11. As shown in FIG. 6, eye tracking module 614 may be a software module implemented using a CPU 612 in a head-mounted unit 602...Data from eye tracking module 614 may be provided to other components in the wearable system. As example, such data may be transmitted to components in a non-head-mounted unit 604 such as CPU 616 including software modules for a light-field render controller 618 and a registration observer 620...Render controller 618 may use information from eye tracking module 614 to adjust images displayed to the user by render engine 622 (e.g., a render engine that may be a software module in GPU 620 and that may provide images to display 220). As an example, the render controller 618 may adjust images displayed to the user based on the user's center of rotation or center of perspective. In particular, the render controller 618 may use information on the user's center of perspective to simulate a render camera (e.g., to simulate collecting images from the user's perspective) and may adjust images displayed to the user based on the simulated render camera...” paragraphs 0271-0274/0562-0564).  

As to claim 11, Miller teaches the headgear operation system of claim 7, comprising a camera (render camera) configured to capture an image, wherein the controller is communicatively coupled to the camera, and wherein the machine-readable instructions are configured to cause the processor to send a second instruction to the plurality of electronic displays to display one or more images based on image recognition information in the captured image (“...The display system of any of the Examples above, wherein said processing electronics is configured to use a render camera configured to render virtual images to be presented to said eye that are rendered as if captured by a camera having an aperture at said the center of rotation of said eye...The display system of any of the Examples above, wherein said processing electronics is configured to use a render camera at said center of rotation to render virtual images to be presented to said eye, said render camera modeled with an aperture at said center of rotation of said eye...A display system configured to project light to an eye of a user to display virtual image content in a vision field of said user, said eye having a cornea, an iris, a pupil, a lens, a retina, and an optical axis extending through said lens, pupil, and cornea, said display system comprising:..a frame configured to be supported on a head of the user;...a head-mounted display disposed on the frame, said display configured to project light into said user's eye to display virtual image content to the user's vision field at different amounts of at least one of divergence and collimation and thus the displayed virtual image content appears to originate from different depths at different periods of time;..one or more eye tracking cameras configured to image the user's eye; and... processing electronics in communication with the display and the one or more eye tracking cameras, the processing electronics configured to obtain a position estimate of a center of perspective of said eye based on images of said eye obtained with said one or more eye tracking cameras, said center of perspective being estimated to be proximal said pupil of said eye or between said cornea and said pupil of said eye,...wherein said processing electronics is configured to present said virtual image content to said user's eye that are rendered by a render camera located at said center of perspective...The display system of any of the Examples above, wherein said processing electronics is configured to present said virtual image content to said user's eye that are rendered as if captured by a camera having an aperture closer to said center of perspective than said retina...” paragraphs 0055-0057/0061-0063).  

As to claim 12, Miller teaches the headgear operation system of claim 11, wherein the machine-readable instructions are configured to cause the processor to apply an image recognition process to determine the image recognition information in the captured image (“...The display system of any of the Examples above, wherein said processing electronics is configured to use a render camera configured to render virtual images to be presented to said eye that are rendered as if captured by a camera having an aperture at said the center of rotation of said eye...The display system of any of the Examples above, wherein said processing electronics is configured to use a render camera at said center of rotation to render virtual images to be presented to said eye, said render camera modeled with an aperture at said center of rotation of said eye...A display system configured to project light to an eye of a user to display virtual image content in a vision field of said user, said eye having a cornea, an iris, a pupil, a lens, a retina, and an optical axis extending through said lens, pupil, and cornea, said display system comprising:..a frame configured to be supported on a head of the user;...a head-mounted display disposed on the frame, said display configured to project light into said user's eye to display virtual image content to the user's vision field at different amounts of at least one of divergence and collimation and thus the displayed virtual image content appears to originate from different depths at different periods of time;..one or more eye tracking cameras configured to image the user's eye; and... processing electronics in communication with the display and the one or more eye tracking cameras, the processing electronics configured to obtain a position estimate of a center of perspective of said eye based on images of said eye obtained with said one or more eye tracking cameras, said center of perspective being estimated to be proximal said pupil of said eye or between said cornea and said pupil of said eye,...wherein said processing electronics is configured to present said virtual image content to said user's eye that are rendered by a render camera located at said center of perspective...The display system of any of the Examples above, wherein said processing electronics is configured to present said virtual image content to said user's eye that are rendered as if captured by a camera having an aperture closer to said center of perspective than said retina...” paragraphs 0055-0057/0061-0063).  

As to claim 13, Miller teaches the headgear operation system of claim 7, comprising a microphone (a microphone) configured to capture sound or audio data, wherein the controller is communicatively coupled to the microphone, and wherein the machine-readable instructions are configured to cause the processor to send a second instruction to the plurality of electronic displays to display one or more images based on the captured sound or audio data (“...The wearable system 400 can include an audio sensor 232, e.g., a microphone, to capture ambient sound. As described above, in some embodiments, one or more other audio sensors can be positioned to provide stereo sound reception useful to the determination of location of a speech source. The audio sensor 232 can comprise a directional microphone, as another example, which can also provide such useful directional information as to where the audio source is located. The wearable system 400 can use information from both the outward-facing imaging system 464 and the audio sensor 230 in locating a source of speech, or to determine an active speaker at a particular moment in time, etc. For example, the wearable system 400 can use the voice recognition alone or in combination with a reflected image of the speaker (e.g., as seen in a mirror) to determine the identity of the speaker. As another example, the wearable system 400 can determine a position of the speaker in an environment based on sound acquired from directional microphones. The wearable system 400 can parse the sound coming from the speaker's position with speech recognition algorithms to determine the content of the speech and use voice recognition techniques to determine the identity (e.g., name or other demographic information) of the speaker....” paragraph 0551).  

As to claim 14, Miller teaches the headgear operation system of claim 7, comprising a light sensor configured to detect a presence of light, wherein the controller is communicatively coupled to the light sensor, and wherein the machine-readable instructions are configured to cause the A display system configured to project light to an eye of a user to display virtual image content in a vision field of said user, said eye having a cornea, an iris, a pupil, a lens, a retina, and an optical axis extending through said lens, pupil, and cornea, said display system comprising:...a frame configured to be supported on a head of the user;...a head-mounted display disposed on the frame, said display configured to project light into said user's eye to display virtual image content to the user's vision field at different amounts of at least one of divergence and collimation and thus the displayed virtual image content appears to originate from different depths at different periods of time;...ne or more eye tracking cameras configured to image the user's eye; and...processing electronics in communication with the display and the one or more eye tracking cameras, the processing electronics configured to obtain a position estimate of a center of perspective of said eye based on images of said eye obtained with said one or more eye tracking cameras, said center of perspective being estimated to be proximal said pupil of said eye or between said cornea and said pupil of said eye,...wherein said processing electronics is configured to present said virtual image content to said user's eye that are rendered by a render camera located at said center of perspective...The display system of any of the Examples above, wherein at least a portion of said display is transparent and disposed at a location in front of the user's eye when the user wears said head-mounted display such that said transparent portion transmits light from a portion of the environment in front of the user and said head-mounted display to the user's eye to provide a view of said portion of the environment in front of the user and said head-mounted display...The display system of any of the Examples above, further comprising one or more light sources disposed on said frame with respect to said user's eye to illuminate said user's eye, said one or more eye tracking cameras capturing images of said eye using said light from said one or more light sources...” paragraphs 0057-0061/0084/0085).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0243448 A1 to Miller et al. in view of U.S. Pub. No. 2019/0163271 A1 to Heubel as applied to claim 7 above, and further in view of U.S. Pub. No. 2019/0044549 A1 to Pillai et al.

As to claim 8, Miller as modified by Heubel teaches the headgear operation system of claim 7, however it is silent with reference to wherein the headgear comprises glasses or goggles.  
Pillai teaches wherein the headgear comprises glasses or goggles (“...FIG. 1A illustrates a known head-mounted virtual reality headset 100 in which the examples disclosed herein may be implemented. The headset 100, which is worn by a user 101, includes goggles (e.g., portable screen goggles, display goggles) 102 with a headband 104 to hold the headset 100 in place relative to a head of the user 101. According to the illustrated example, the headset 100 may be translated (e.g., when the user 101 moves) and/or rotated in at least three rotational axes, which are depicted as axes 120, 122 and 124 corresponding to a pitch, a roll and a yaw, respectively, of the headset 100...In operation, the user 101 is provided with images displayed on screens of the goggles 102, thereby providing an effect of a stereoscopic image to the user 101. In this example, the goggles 102 include two displays corresponding to respective eyes of the user 101. According to the illustrated example, movement of the headset 100 caused by movement of the user 101 is monitored to control and/or direct images (e.g., rendered images) or video provided to the user 101 via the goggles 102...In operation, the first RFEM 142 communicates, transfers and/or exchanges data (e.g., display/rendering data for goggles of the headset 140) with the transceiver 134 when the first transmission zone 146a is oriented towards and positioned within a communication range and/or communication viewing angle (e.g., a communication view port) of the transceiver 134. In other words, data transmission between the headset 140 and the transceiver 134 is dependent on an orientation and/or position of the headset 140. Accordingly, the second RFEM 144 transfers and/or exchanges data with the transceiver 134 when the second transmission zone 146b is within the communication range and/or communication viewing angle of the second RFEM 144. While the example virtual reality system 130 can transition communication with the transceiver 134 between the first RFEM 142 and the second RFEM 144, the virtual reality system 130 includes communication gaps when motion and/or rotation of the user causes a transition between the first and second transmission zones 146a, 146b...” paragraphs 0022/0023/0025).  
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0243448 A1 to Miller et al. in view of U.S. Pub. No. 2019/0163271 A1 to Heubel as applied to claim 7 above, and further in view of U.S. Pub. No. 2019/0302460 A1 to Kaul et al.

As to claim 10, Miller as modified by Heubel teaches the headgear operation system of claim 7, however it is silent with reference to a location sensor configured to determine a location of the headgear, wherein the controller is communicatively coupled to the location sensor, and wherein the machine-readable instructions are configured to cause the processor to send a second instruction to the plurality of electronic displays to display one or more images based on the location of the headgear.
In some embodiments, the system may use its one or more computer processors and the direction or orientation sensors (e.g. patient location sensors) to further control what is displayed on the augmented reality headset (120). For example, the system can be configured so as to suppress display of at least some or all of the patient's medical history data and/or real-time biomedical sensor data when the viewing direction of the augmented reality headset (120) is not oriented (121) towards the position of the patient (100)... In still other embodiments, when the medical history data may include either medical images of the patient, the system's at least one computer processor can be further configured to use the augmented reality headset (120), and at least one patient location sensor to automatically scale and transform these medical images so as to create an overlay, such as a semi-transparent overlay of least some of the medical images either over a corresponding portion of the patient's anatomy, or alternatively floating in space away from the patient, as desired. This in effect can give the user a form of "X-ray vision" (or sonogram vision, or MRI vision, etc)...” paragraph 0073/0084).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Miller and Heubel with the teaching of Kaul because the teaching of Kaul would improve the system of Miller and Heubel by providing a technique for determining when to display of at least some or all of the patient's medical history data (Kaul paragraph 0073).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0243448 A1 to Miller et al. in view of U.S. Pub. No. 2019/0163271 A1 to Heubel as applied to claim 14 above, and further in view of U.S. Pub. No. 2013/0278631 A1 to Border et al.

As to claim 15, Miller as modified by Heubel teaches the headgear operation system of claim 14, however it is silent with reference to wherein the light sensor is configured to detect a brightness level of the light, and 
Border teaches wherein the light sensor is configured to detect a brightness level of the light, and wherein the machine-readable instructions are configured to cause the processor to send the second instruction to the plurality of electronic displays to display one or more images in response to determining that the brightness level of the light is above a threshold brightness level (“...In embodiments, the eyepiece may provide image processing with respect to reducing the effects of motion or the environment on the quality of a video experience by the wearer or as stored when capturing video, such as for the compensation for gentle movements, bouncing, rapid motion; adjustment of background lighting and/or sound environment, such as by adjusting the color mixture, brightness; and the like. Selection of processing may be a function of sensed inputs, environmental conditions, video content, and the like. For instance, a high quality image may be preferred in some instances, such that under certain circumstances a reduction in quality is not acceptable, and so video may be paused under those circumstances. In another instance, video and/or audio compression may be applied where it is determined that circumstances preclude the capture of an acceptable level of quality, but where some continuity of capture is still desired. Processing may also be applied differently to each eye of the eyepiece, such as with respect to a wearer's dominant eye, to varying environmental conditions experienced in one eye verses the other, and the like. Processing may compensate for a bright environment, where an embedded sensor is used to check ambient light levels for possible adjustments to the display of content, such as to determine what color channel compression and/or manipulation to perform based on the environment, modifying a color curve/palette to be more or less visible relative to the ambient environment, to vary color depth, color curve, vary how the color is compressed, and the like...FIG. 158 shows a flowchart of a method of the disclosure. In Step 15802, the user moves from a bright environment to a dark environment. The camera 15604 (or another photoactive detector in the electronics 15608), detects the change in lighting conditions in the environment to dark conditions in Step 15804. In Step 15808, the capture conditions used by the camera 15604 or 15610 are adjusted by an auto-exposure system to enable image capture, and specifically video image capture, in the dark environment. In Step 15810, images of the environment are captured by the camera 15604 or 15610 and displayed on the see-through displays 15602 at a first brightness level, wherein the first brightness level of the displayed images is similar to the brightness perceived by the user in a see-through view of the environment immediately prior to the environment changing from bright to dark lighting conditions. Then in Step 15812, the brightness of the displayed images of the environment is decreased over time so that the user's eyes can dark adapt while viewing images of the environment. The decrease in brightness can be linear over the time period or nonlinear as shown in FIG. 157. The period of time over which the brightness of the images is decreased can correspond to the change in lighting conditions in the environment. Depending on how dark the environment is, in Step 15812, the brightness of the displayed images can be decreased to zero or maintained at a predetermined level to provide a version of night vision...” paragraphs 0462/1239/1242).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Miller 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 






/CHARLES E ANYA/         Primary Examiner, Art Unit 2194